t c memo united_states tax_court glen a blair petitioner v commissioner of internal revenue respondent docket no 2891-02l filed date glen a blair pro_se alan j tomsic and karen baker for respondent memorandum opinion panuthos chief special_trial_judge this matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule respondent contends that there is no unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure - - dispute as to any material fact with respect to this levy action and that respondent’s determination to proceed with collection of petitioner’s outstanding tax_liability for should be sustained as a matter of law summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 as explained in detail below there is no genuine issue as to any material fact and a decision may be rendered as a matter - - of law accordingly we shall grant respondent’s motion for summary_judgment background on or about date glen a blair petitioner and his wife kay blair submitted to respondent a joint form 1040a u s individual_income_tax_return for petitioner entered zeros on every line of the income sections of the form 1040a reported no tax due and claimed a refund in the amount of dollar_figure equal to the amount of federal_income_tax withheld from his wages a form_w-2 wage and tax statement attached to the form 1040a indicates that union oil company of california paid petitioner wages in the amount of dollar_figure during on date respondent issued a notice_of_deficiency to petitioner determining a deficiency of dollar_figure in his federal_income_tax for and an accuracy-related_penalty under sec_6662 in the amount of dollar_figure the deficiency was based on respondent’s determination that petitioner failed to report the wage income reported to respondent by union oil co on date petitioner wrote a letter to the director of respondent’s service_center in ogden utah acknowledging receipt of the notice_of_deficiency for but challenging the director’s authority to issue such notices although petitioner knew that he had the right to contest respondent’s deficiency - determination by filing a petition for redetermination with this court petitioner chose not to do so on date respondent entered assessments against petitioner for the deficiency and accuracy-related_penalty determined in the notice_of_deficiency for described above respondent also entered an assessment against petitioner for statutory interest on date and date respondent issued to petitioner notices of balance due informing petitioner that he owed tax for and requesting that he pay such amount petitioner failed to pay the amount owing on date respondent mailed to petitioner a final notice--notice of intent to levy and notice of your right to a hearing with regard to his tax_liability for on date petitioner filed with respondent a form reguest for a collection_due_process_hearing petitioner’s request included a challenge to the validity of the assessments and assertions that respondent failed to serve petitioner with a valid notice_and_demand for payment or a valid notice_of_deficiency petitioner also requested verification from the secretary that all applicable laws and administrative procedures were followed with regard to the assessment and collection of the tax_liability in question on date appeals officer douglas desoto conducted an appeals_office hearing in this matter that - - petitioner attended during the hearing the appeals officer provided petitioner with a form_4340 certificate of assessments payments and other specified matters with regard to his account for a copy of the form_4340 dated date is part of the record in this case on date respondent issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or the notice stated that the appeals_office determined that it was appropriate to proceed with the collection of petitioner’s outstanding tax_liability for on date petitioner filed with the court a petition for lien or levy action seeking review of respondent’s notice_of_determination as indicated respondent filed a motion for summary_judgment asserting that there is no dispute as to a material fact and that respondent is entitled to judgment as a matter of law in particular respondent contends that because petitioner acknowledges that he received the notice_of_deficiency for he cannot challenge the existence or amount of his underlying tax_liability for that year in this proceeding respondent further asserts that the appeals officer’s review of the transcript of account for satisfied the verification requirement imposed at the time that the petition was filed petitioner resided in las vegas nevada -- - under sec_6330 and demonstrates that petitioner was issued a notice_and_demand for payment petitioner filed an objection to respondent’s motion repeating the various challenges first raised in his request for an administrative hearing thereafter pursuant to notice respondent’s motion was called for hearing at the court's motions session in washington d c discussion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy on the person’s property sec_6331 provides that at least days before enforcing collection by levy on the person’s property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person sec_6330 generally provides that the commissioner cannot proceed with collection by levy until the person has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination see 115_tc_35 114_tc_176 - sec_6330 prescribes the matters that a person may raise at an appeals_office hearing in sum sec_6330 c provides that a person may raise collection issues such as spousal defenses the appropriateness of the commissioner’s intended collection action and possible alternative means of collection sec_6330 b provides that the existence and amount of the underlying tax_liability can be contested at an appeals_office hearing only if the person did not receive a notice_of_deficiency for the taxes in question or did not otherwise have an earlier opportunity to dispute the tax_liability see 114_tc_604 goza v commissioner supra sec_6330 provides for judicial review of the administrative determination in the tax_court or a federal district_court as may be appropriate petitioner challenges the assessments entered against him on the ground that the notice_of_deficiency for is invalid however the record shows that petitioner received the notice_of_deficiency and disregarded the opportunity to file a petition for redetermination with the court it follows that sec_6330 b generally bars petitioner from challenging the existence or amount of his underlying tax_liability for in this collection review proceeding even if petitioner were permitted to challenge the validity of the notice_of_deficiency petitioner’s argument that the --- - notice is invalid because respondent’s service_center director is not properly authorized to issue notices of deficiency is frivolous and groundless see 118_tc_162 smeton v commissioner tcmemo_2002_140 coleman v commissioner tcmemo_2002_132 as the court_of_appeals for the fifth circuit has remarked we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir we likewise reject petitioner’s argument that the appeals officer failed to obtain verification from the secretary that the requirements of all applicable laws and administrative procedures were met as required by sec_6330 the record shows that the appeals officer obtained and reviewed a transcript of account form with regard to petitioner’s taxable_year federal tax assessments are formally recorded on a record of assessment sec_6203 the summary record through supporting records shall provide identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment sec_301_6203-1 proced admin regs --- - sec_6330 does not require the commissioner to rely on a particular document to satisfy the verification requirement imposed therein weishan v commissioner tcmemo_2002_88 lindsey v commissioner tcmemo_2002_87 tolotti v commissioner tcmemo_2002_86 duffield v commissioner tcmemo_2002_53 kuglin v commissioner tcmemo_2002_51 in this regard we observe that the form_4340 on which the appeals officer relied contained all the information prescribed in sec_301_6203-1 proceed admin regs see weishan v commissioner supra lindsey v commissioner supra tolotti v commissioner supra duffield v commissioner supra kuglin v commissioner supra petitioner also contends that he never received a notice_and_demand for payment for the requirement that the secretary issue a notice_and_demand for payment is set forth in sec_6303 which provides in pertinent part sec a general_rule ---where it is not otherwise provided by this title the secretary shall as soon as practicable and within days after the making of an assessment of a tax pursuant to sec_6203 give notice to each person liable for the unpaid tax stating the amount and demanding payment thereof xk k the form_4340 that respondent provided to the court shows that notices of balance due were issued to petitioner on date and date a notice of balance due constitutes a notice_and_demand for payment within the meaning of sec_6303 a see 9th cir petitioner eg -- - 953_f2d_531 weishan v commissioner supra has not alleged any irregularity in the assessment procedure that would raise a question about the validity of the form_4340 see commissioner t appeals officer c petitioner valid challenge collection action these issues are now deemed conceded circumstances cf assessments or the information contained in the nestor v commissioner supra pincite mann v c memo accordingly we hold that the satisfied the verification requirement of section nicklaus v t c commissioner has failed to raise a spousal defense make a to the appropriateness of respondent’s intended or offer alternative means of collection rule b under the we conclude that respondent is entitled to judgment as a matter of law sustaining the notice_of_determination dated january as a final matter we mention sec_6673 which authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceeding is frivolous or groundless the court has indicated its willingness to impose such penalties in collection review cases 115_tc_576 although we shall not impose a penalty on petitioner pursuant to sec_6673 in the present case we admonish petitioner that the court will consider imposing such a penalty should he return to the court in the future and advance similar arguments to reflect the foregoing an order and decision will be entered granting respondent’s motion for summary_judgment
